EXHIBIT 10.2

 

June 29, 2015

 

VIA HAND DELIVERY

 

Michael Ellis

1014 Vine St.

Cincinnati, OH  45202

 

Dear Mike,

 

This letter sets forth the terms and conditions of the agreement between you and
The Kroger Co., including for purposes of this agreement its parent, subsidiary
and affiliated companies (collectively, hereafter “Kroger”), concerning the
separation of your employment.

 

1.                   On June 29, 2015, you will retire and relinquish your
position as President and Chief Operating Officer of Kroger and be relieved of
your general duties and responsibilities arising from that position as of that
date.

 

2.                   You will be paid your regular base pay through June 29,
2015 and for any accrued but unused personal days and any accrued but unused
vacation time, including remaining 2015 vacation time, any outstanding 2014
vacation time, and any banked vacation time owed to you.  In addition, Kroger
stock options granted to you prior to today’s date but unvested as of today’s
date will be deemed to have vested, after and despite your retirement, and will
become payable on and be paid to you, on June 29, 2018, if and only if as of
June 29, 2018 you have not breached any of the provisions of this agreement as
set forth below.

 

3.                   All other benefits to which you are currently entitled will
be governed by the terms and conditions of such benefit plans or programs.

 

4.                   Your employment records will reflect that you voluntarily
resigned.

 

5.                   You agree that this agreement, its terms and conditions,
and any and all larger circumstances surrounding the separation of your
employment shall remain confidential, and you will not disclose their existence
or their substance to any person, except that the contents of this agreement may
be disclosed (a) to your attorneys and tax/financial advisors, (b) to any
federal, state or local taxing authority, and (c) in connection with any legal
proceeding involving your assets.  If you are asked about the circumstances
surrounding the separation of your employment and you elect to offer any
response, you will respond only with the statement “I chose to retire from my
employment,” and nothing more.  In the event you breach any of the foregoing
provisions of this paragraph 5, you agree that the stock options referred to in
paragraph 2, above, will be deemed not to have vested and will not be payable or
paid.

 

6.                   You further agree that you will not at any time in the
future disparage or malign Kroger or any of its officers, directors, employees,
agents or assigns, or any of their respective management philosophies,
direction, values, activities or practices of any kind, in any way in any
communications you may have with any third party, and that you will not at any
time in the future divulge or disclose in any way to any third party any Kroger
trade secrets, business plans, strategies or policies, financial or marketing
information, sales or market share information, vendor or supplier information,
contractual information, or other confidential company information of any kind
whatsoever (that is, business-related information not already disclosed by the
company, or any other non-public company information).  In the event you breach
any of the foregoing provisions of this paragraph 6, you agree that the stock
options referred to in paragraph 2, above, will be deemed not to have vested and
will not be payable or paid.

 

7.                   Nothing in the foregoing provisions precludes or shall be
deemed to preclude any individual from exercising any right or privilege to
engage in certain lawfully protected communications with certain federal
government agencies, or any communication required by law.

 

8.                   This agreement is subject to Kroger’s receipt of executed
and unrevoked copies of this letter of agreement, the enclosed resignation form
and the enclosed waiver and release.

 

9.                   You agree to execute the attached Waiver of Rights and
General Release of All Claims.

 

--------------------------------------------------------------------------------


 

10.            You will immediately provide or return to Kroger all
company-owned computers or other electronic devices of any kind, as well as any
other company-owned equipment and confidential company information (as described
in paragraph 6, above) or documentation of any kind.

 

11.            In exchange for being allowed the opportunity to resign and the
other foregoing benefits, which are more than what would otherwise be provided
to you under applicable law or Kroger policy, you will return to Kroger executed
copies of this letter agreement, the enclosed resignation form and the waiver
and release.

 

12.            This agreement, your voluntary resignation and the waiver and
release constitute the full and complete understanding between you and Kroger
regarding the separation of your employment and no other understanding or
agreement, oral or written, exists.

 

 

 

Sincerely,

 

 

 

/s/ Katy Barclay

 

 

 

Katy Barclay

 

 

 

Senior Vice President, Human Resources

 

--------------------------------------------------------------------------------


 

I have read and fully understand the foregoing, and having had the opportunity
to consider such terms and conditions and to consult with advisors of my
choosing, I hereby agree to each of the above terms and conditions and
acknowledge that I do so of my own volition, free of coercion.

 

6/29/15

 

/s/ Michael Ellis

Date

 

Michael Ellis

 

--------------------------------------------------------------------------------


 

WAIVER OF RIGHTS

AND GENERAL RELEASE OF ALL CLAIMS

 

I, Michael Ellis, in exchange and consideration for certain special benefits
described in a letter agreement dated June 29, 2015 and other good and valuable
consideration that I have accepted from The Kroger Co. (including its parent,
subsidiary and affiliated companies, including but not limited to Fred Meyer
Stores, Inc., hereinafter collectively referred to as “Kroger”) and that I
acknowledge exceed and are in addition to what I would otherwise be entitled to
receive, do hereby and forever release and covenant not to sue Kroger, its
employees, officers, directors, agents and assigns, for or with respect to any
action, cause of action, suit, debt or claim which has arisen or may arise
during the course of or in connection with my employment with Kroger, or the
separation of my employment with Kroger, whether presently known or unknown,
under local, state, federal, common or any other law, excepting only such claims
that may later arise from a material breach of the aforementioned letter
agreement dated June 29, 2015.  I further hereby expressly state and acknowledge
that, up to and including the date of this Waiver and Release, I have been
accorded all leave time and all opportunities for leave time available or
potentially available to me, and I have sustained no illness or injury in any
workplace of Kroger or in conjunction with or in any way related to my
employment with Kroger that I have not already reported to Kroger, its workers’
compensation insurer or administrator, and/or the relevant state workers’
compensation agency.

 

 

Date:

6/29/15

 

/s/ Michael Ellis

 

 

MICHAEL ELLIS

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT

 

I, Michael Ellis, acknowledge and agree that in the event (and only in the
event) that the compensation committee of The Kroger Co.’s Board of Directors
does not approve the terms of paragraphs 2, 5 and 6 of the letter agreement
presented to me and executed by me on June 29, 2015, those particular terms of
the letter agreement shall be null and void and alternative terms relevant to
those paragraphs will be (and will have to be) negotiated.  In the event that
the above-referenced committee does approve of those terms, the agreement will
as drafted and executed by me on June 29, 2015 be fully valid and enforceable.

 

Date:

6/29/15

 

/s/ Michael Ellis

 

 

MICHAEL ELLIS

 

--------------------------------------------------------------------------------